OPINION

JOHNSON, J.,
delivered the unanimous opinion of the Court.
Appellant was convicted in a trial by jury of aggravated robbery. The jury subsequently assessed punishment at 15 years confinement in the institutional division of the Texas Department of Criminal Justice. On appeal, appellant asserted that the trial court erred in entering a deadly-weapon finding in its judgment. The Texarkana Court of Appeals affirmed the conviction and sentence. Gray v. State, 51 S.W.3d 856 (Tex.App.-Texarkana 2001). We granted appellant’s sole question for review: “Is it necessary to challenge the sufficiency of the evidence to challenge a deadly weapon finding in the judgment?”
Having examined the record and briefs and considered the arguments in the case, we have reached the conclusion that our decision to grant review was improvident. We therefore dismiss the appellant’s petition as improvidently granted.